Case 1:02-cr-01141-LAK Document 155 Filed 08/31/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

© ORAG! SAE SES Sie SL ENS SESS aot cam «ee ee SO ee ee ee x
UNITED STATES OF AMERICA,
-against- 02-cr-1141 (LAK)
JEFFREY OTIS REDDEN,
Defendant(s).
7 OHS GEHS Tio swim: SIEM GREE GHEE SG BOI OS oe eo MU MW GRA Gee: Gee opee x

LEWIS A. KAPLAN, District Judge.

Defendant’s motion for relief under 18 U.S.C. § 3582(c) [Dkt 144] is denied,
Substantially for the reasons stated by the government [Dkt 147] and in my memorandum and order
dated July 21, 2020 [Dkt [32 ).

SO ORDERED.

  

Dated: August 31, 2021 /

   

i if

ne /jL-~

J Lewis &. Kaplan ™
United States District Judge

 
